DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
 Response to Amendment
Arguments/Remarks (7/14/2022) amended claims 1, 5, 6, 8, 11-13 and 22 and added new claims 24 and 25.    
Claims 1, 4-6, 8, 11-13 and 21-25 are currently pending in this final office action. 

Response to Arguments
Applicant’s arguments (7/14/2022) with respect to claims 1, 4-6, 8, 11-13 and 21-25 under 35 USC 101 have been fully considered and are not found persuasive.    
     Re applicant arguments (pgs 11-17), response is as follows:
     Re step 2A, prong 1 (pgs 11-12): …the claims do not recite an abstract idea…
Response:  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, that is not integrated into a practical application and that does not recite significantly more, for the reasons given below after consideration of the claimed features and elements. The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims. Applicant is directed to the full Alice/Mayo analysis in the 101 rejection below. 
   As applicant has amended the claims, a statement of the abstract idea is presented incorporating analysis of amended claim limitations operating in conjunction with previously analyzed limitations as addressed under 2019 PEG.  
   Independent claim (1) recites detailed multi-step processing in which a financial transaction is performed.  Such processing steps correspond to the abstract idea category of certain methods of organizing human activity as a fundamental economic principle is recited (financial transaction steps) – i.e., steps that establish a commitment between parties (e.g., a contract, which fits commercial or legal interaction), steps that evaluate and confirm information about at least one committed party (a form of risk mitigation); steps that securely record information about financial transaction events  (e.g., response received, notification to parties, token redeemed, etc.; and specific steps for payment (commercial interaction that includes generating and using a token to pay for a resource to which a user has committed).  The claim is focused on the combination of these abstract idea processes.  Adding one abstract idea to another amounts merely to the abstract idea of a financial transaction process. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017).   For the reasons above, the claims are found to recite an abstract idea.   
     Applicant then refers to the process being computer rooted which is addressed under arguments relevant to steps 2A, prong 2 and 2B below. 
    Regarding pre-emption:  As explained herein, the claims do broadly and generically claim using generic computer components to perform an abstract idea. (“While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” FairWarning IP LLC v. Iatric Sys. Inc., 839 F.3d 1089, 1098 (Fed. Cir. 2016) (quoting Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015)); see also OIP Techs., 788 F.3d at 1362-63 (“That the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract.”). Further, “[where a patent' s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” Ariosa, 788 F.3d at 1379.       
   Applicant further asserts (pgs 12-16) the claims recite elements which integrate a practical application (step 2A prong 2)…
Response: Applicant appears to assert that all claim steps provide improvements to functioning of a computing system.  However, these multiple claim limitations are part of the processing steps to perform a financial transaction, as explained above.  That applicant asserts improvement to privacy and security does not negate that these limitations recite abstract concepts. If an improvement exists, it is to an abstract concept and not to any technical field or technology.  (Note: But, the courts have stated that a new and improved abstract idea is still an abstract idea. The CAFC has held that “a claim for a new [novel] abstract idea is still an abstract idea.” (See e.g., SAP America, Inc. v Investpic, LLC (Fed. Cir. 2018) slip opinion at 2-3, citing Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016))).  
   Further, re applicant assertions that the claimed techniques provide increased security and privacy:  The use of information (in this case, assertions as described by applicant) that describes a user as opposed to specific identifying details, such as sensitive personal data, is well known – e.g., alias, nickname.   Other limitations of the claim recite encryption and storage of data associated with senders and receivers in stages of processing associated with a transaction.  Applicant further asserts that the steps that generate information about an event that occurs in the process of financial interaction, encrypt the information and then store it, allowing access to only individuals having required permission, improve security of the system.  These limitations recite use of cryptography, which is widely and normally used to provide security to information that is being used.    Applying cryptography – i.e., encrypting data and using cryptographic keys - recites a form of risk mitigation, which of itself is an abstract concept as it is a fundamental economic principle, in this case adding security to the generated and stored data.   The generation and encryption of the data as relates to a financial transaction are steps that are incorporated into the abstract idea.  That applicant asserts improvement to privacy and security does not negate that these limitations recite abstract concepts. If an improvement exists, it is to an abstract concept and not to any technical field or technology.   
    Re applicant’s reference to Cosmokey and Ancora:  Cosmokey’s holding was based on the specific facts of that case that led the court to determine a specific improvement to particular computer-implemented authentication technique which incorporated overcoming hacking by ensuring an authentication function is normally inactive, activating only for a transaction, communicating the activation within a certain time window and thereafter ensuring the authentication function is automatically deactivated.  In Ancora, the court held that claims directed to storing a verification structure in computer memory were directed to a specific non-abstract computer-functionality improvement…  Applicant indicates these court cases show specific set of ordered steps techniques for improved interaction processing and data processing as examples of practical application.  However, as explained above, the ordered steps of the instant claims recite an abstract idea – e.g., steps that establish a commitment between parties (e.g., a contract, which fits commercial or legal interaction), steps that evaluate and confirm information about at least one committed party (a form of risk mitigation); steps that securely record information about financial transaction events  (e.g., response received, notification to parties, token redeemed, etc. and allow secure access to the stored data; and specific steps for payment (commercial interaction that includes generating and using a token to pay for a resource to which a user has committed).  The claim is focused on the combination of these abstract idea processes.  The steps  that generate information about an event that occurs in the processing steps associated with a financial interaction, encrypt the information and then store it, allowing access to only individuals having required permission, are incorporated into the abstract idea as steps that identify risk mitigation (authenticating and verifying information about a user), which of itself is an abstract concept.  The claims can be said to recite a specific set of ordered steps; however, if an improvement exists, it is to an abstract concept and not to any technical field or technology.        
   For the reasons stated above, rejection of the claims under 35 USC 101 is appropriate. 
   Applicant asserts (pgs 16-17) …the claims include significantly more.
Response:  Applicant’s arguments are not persuasive.  As best understood by the Office, applicant’s arguments appear to be that combinations of various cited limitations of the amended claims are unconventional and therefore somehow provide an inventive concept (something significantly more than the recited abstract idea to which the claims are directed).  However, at best, the claims may provide a new and improved abstract idea with multiple detailed steps involved with committing to and maintaining data about the multiple process steps involved in a process for a financial transaction. (Note: But, the CAFC has held that “a claim for a new [novel] abstract idea is still an abstract idea.” (See e.g., SAP America, Inc. v Investpic, LLC (Fed. Cir. 2018) slip opinion at 2-3, citing Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016)).   The limitations of the amended claims cited by applicant on pages 12-14, exclusive of the computer technology used to facilitate the abstract idea, are simply carrying out financial-related activities that are part of the abstract idea as further described below in the 101 rejection and in responses to applicant assertions above – e.g., steps that establish a commitment between parties (e.g., a contract, which fits commercial or legal interaction), steps that evaluate and confirm information about at least one committed party (a form of risk mitigation); steps that securely record information about financial transaction events  (e.g., response received, notification to parties, token redeemed, etc.); and specific steps for payment (commercial interaction that includes generating and using a token to pay for a resource to which a user has committed).  The claim is focused on the combination of these abstract idea processes.  Adding one abstract idea to another amounts merely to the abstract idea of a financial transaction process. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017).    These multiple process steps are related to a financial issue that includes committing to and completing multiple steps in a process for a financial transaction in which computer devices are utilized to store, analyze and transmit data, which is normal functioning for such components. As stated above, the claims may provide a new and improved abstract idea with multiple detailed steps involved with committing to and maintaining data about the multiple process steps involved in a process for a financial transaction.  Unlike Bascom, such process is not providing a technological improvement or a technical solution to a technical problem. Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, 8, 11-13 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception (i.e., an abstract idea) without significantly more.
 Step 1
    Applying Step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1, 4-6, 21, 23, 24) and a machine (server computer comprising processor and non-transitory computer-readable medium of claims 8, 11-13, 22 and 25).  (Step 1: Yes) Therefore, we proceed to Step 2A, Prong 1.

Step 2A Prong 1
   Under this step, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the independent claims at their core recite the abstract idea of:
   receiving,…, an assent request message corresponding to an interaction, the assent request message comprising a set of receivers, a sender identifier, and resource characteristics corresponding to a resource, the resource characteristics comprising a price of the resource and a type of the resource;
   transmitting…,corresponding to a receiver of the set of receivers, an assent request notification comprising at least a subset of the resource characteristics, the assent request notification at least initiating display…comprising the resource characteristics, an image,…for generating a commitment response message; 
    receiving… a plurality of commitment response messages to commit to receiving the resource, wherein each commitment response message, of the plurality of commitment response messages, comprises a receiver identifier, of a plurality of unique receiver identifiers;
     for at least one commitment response message, of the plurality of commitment response messages:
              generating…based on receiving the commitment response message, a first event,
             encrypting…the first event using a cryptographic key of the receiver,
             …
              searching…for the receiver identifier...; 
             based on the receiver identifier…determining whether a valid interaction assertion exists for the receiver…, wherein the interaction assertion comprises a package of assertions including a statement specifying whether the receiver has a valid payment account, a statement specifying whether the receiver has completed a transaction with another receiver, of the set of receivers, and a statement specifying whether the payment account has available funds above the price of the resource,   
              if the valid interaction assertion exists for the receiver, 
                     creating…an interaction credential for the receiver wherein the interaction credential is a limited-use payment token redeemable for the price of the resource upon delivery of the resource,     
                    generating…a commitment object, the commitment object comprising the resource characteristics, the sender identifier, the receiver identifier, and a sequence identifier unique to the commitment object, 
                   transmitting…a notification of commitment to the sender, indicating that the receiver will proceed with the interaction,
                   receiving…a notification that the receiver has received the resource, 
                   generating…based on receiving the notification that the receiver has received the resource, a second event,
                  encrypting…, the second event using the cryptographic key of the receiver,
                  …
                 based on receiving the notification that the receiver has received the resource and validating the interaction assertion, redeeming,…,the interaction credential for the price of the resource, thereby initiating payment processing.
                   
   Here, the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: certain methods of
organizing human activity, which includes fundamental economic practices or principles
and/or commercial interactions (e.g., establish a commitment between parties, evaluate and confirm information about at least one committed party; securely record information about financial transaction events – e.g., response received, notification to parties, token redeemed, etc.; and generating and using a token to pay for a resource to which a user has committed.)  The mere nominal recitation of generic computer components (server computer, database, devices) does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim 1 recites an abstract idea. (Step 2A Prong 1: Yes) 

Step 2A Prong 2
    This judicial exception is not integrated into a practical application because the  additional elements –server computer (interaction management), devices, databases ((identity) database, distributed ledger, blockchain), interface - result in no more than simply applying the abstract idea using generic computer elements recited at a high level of generality (see specification, e.g., paras 22, 53 (device), 44(server computer), 60, 78(database, distributed ledger blockchain), figs 5, 6 (interface)).  The server computer receives and transmits information, makes determinations about an interaction (whether can be performed or not); the devices receive and transmit information to perform the transaction and information is communicated through an interface on the devices over a communication network; data is stored in the databases.   Each of these additional elements, individually or in combination, amounts to no more than merely using these computer components as tools to perform the abstract idea (See e.g., MPEP §2106.05(f)).  Thus, these additional elements do not meaningfully limit the abstract idea and hence do not integrate the abstract idea into a practical application.   (Step 2A Prong 2: No)
     Claim 1 also recites the additional elements of:
storing…the encrypted first event…, storing events and trusted identities for a plurality of receivers including the set of receivers…
storing…the encrypted second event…
    These limitations merely recite process steps for storing financial transaction data, where storing data is a form of insignificant extra-solution activity (See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)), Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

Step 2B   
    As discussed above with respect to integration of the abstract idea into a practical application (Step 2A, Prong 2), the additional elements – server computer, devices, database, interface - do not add significantly more to the exception.  The additional elements amount to no more than instructions to apply the exception using generic components.   Merely “applying” the exception using generic computer components fails to provide an inventive concept.  These additional elements, when considered separately or in combination, are not sufficient to amount to significantly more than the judicial exception. Therefore the claim is not patent eligible. (Step 2B: No)
   Additionally, the following limitations described above as insignificant extra-solution activity have been reevaluated in Step 2B:
storing…the encrypted first event…, storing events and trusted identities for a set of receivers…
storing…the encrypted second event…, and
    As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not amount to significantly more than the abstract idea, because the courts have found the concept of mere storing of data to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).(Step 2B: No)
 For the above-cited reasons, claim 1 is not patent eligible under 35 USC 101.  

   Similar arguments are applicable to independent claim 8, which recites limitations that are substantially similar to those of claim 1.  Therefore, the claim is rejected under a similar rationale as claim 1 described above.    
    Claim 8 recites additional elements, not present in claim 1 – a processor, non-transitory computer readable medium coupled to the processor – that result in no more than simply applying the abstract idea using generic computer elements recited at a high level of generality (see specification, e.g., para 42, 43, showing processor with memory).  The processor receives and transmits information, makes determinations about an interaction (whether can be performed or not).   Each of these additional elements, individually or in combination, amounts to no more than merely using these computer components as tools to perform the abstract idea (See e.g., MPEP §2106.05(f)).  Thus, these additional elements do not meaningfully limit the abstract idea and hence do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.   (Step 2A Prong 2 and 2B: No)

Dependent claims 4-6, 11-13 and 21-25 are also rejected under 35 U.S.C. 101.     Dependent claims 4-6 and 21-25 further define the abstract idea – e.g., claims 4 and 11 (describing the interaction credential that is created); claims 5 and 12 (receiving and forwarding assent request message);  6 and 13 (describing conditions of the assent request message and determining if the receiver meets them); 21 and 22 (further describing a validation statement to affirm to ok or deny the transaction); 23 (further describing the notification of commitment); 24 and 25 (based on initiating payment processing, generating, encrypting and storing a third event and granting access to permitted individuals).        
   Claims 5, 6, 11-13, 22, 24 and 25 recite various additional elements as recited in claim 1 – e.g., server computer (interaction management), devices, databases ((identity) database), communication network – for which arguments as presented for the same additional elements as recited in claim 1 are applicable.    
   Claims 5 and 12 recite an additional element – social network computer – from which the server computer of the first limitation of claim 1 receives a message. Similar arguments are applicable here as for the server computer of claim 1, as the specification indicates a social network computer may be a server computer (para 58).  This additional element, individually or in combination, amounts to no more than merely using this computer component as a tool to perform the abstract idea (see e.g., MPEP 2106.05(f)).  Thus, this additional element does not meaningfully limit the abstract idea and hence does not integrate the abstract idea into a practical application and is not sufficient to amount to significantly more than the abstract idea. 

   Claims 24 and 25 further recite an additional element – API - recited at a high level of generality (para 77 (API (application programing interface) and described in the specification as a common programming interface structure) and is being used to facilitate the abstract idea (MPEP 2106.05(f)) .
   Claims 24 and 25 further recite the additional element:
storing…the encrypted third event…
    This limitation merely recites a process step for storing financial transaction data, where storing data is a form of insignificant extra-solution activity (See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)), Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
   Additionally, the limitation described above as insignificant extra-solution activity has been reevaluated in Step 2B.   As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not amount to significantly more than the abstract idea, because the courts have found the concept of mere storing of data to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).(Step 2B: No)
   For the reasons cited above, claims 1, 4-6, 8, 11-13 and 21-23 are not patent eligible under 35 USC 101. 

                                                  Relevant Prior Art
The prior art made of record and not relied upon yet considered pertinent to applicant's disclosure  is listed in attached form PTO-892:
Davis et al. (U.S. 2018/0365680) – systems, methods and devices for enabling peer to business payments using an integrated payment and messaging system
Jean et al. (U.S. 2009/0210315) – shows matching potential purchasers with desired items and managing payment and delivery of the items

Conclusion
      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAROL A SEE/Examiner, Art Unit 3696           
                                                                                                                                                                                             
/JOSEPH W. KING/Primary Examiner, Art Unit 3696